Citation Nr: 1328689	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  13-03 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for panic disorder with agoraphobia and posttraumatic stress disorder (PTSD), rated as 30 percent prior to May 16, 2011, and 50 percent from that date. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 2004 to July 2008. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Subsequently, in a February 2013 rating decision, the RO increased the Veteran's disability rating for panic disorder with agoraphobia and PTSD from 30 to 50 percent disabling, effective May 16, 2011.  

Although each increase represents a grant of benefits, a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993). Thus, this matter continues before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the evidence of record the Board finds that additional development is needed prior to deciding the Veteran's claim.

The Veteran was scheduled for a VA examination in February 2011, but he did not appear.  In his October 2011 Notice of Disagreement, the Veteran stated that he had missed the VA examination because he has severe anxiety, which prevented him from getting on the freeway to attend the VA examination.  The Veteran indicated that he rarely leaves his house and asked that a VA examination be rescheduled in Oceanside, which would not require him to use freeways.  The Veteran also indicated that he felt that his disability had gotten worse.  In a February 2013 statement, the Veteran again explained that he missed his VA examination because of his disability and requested that the VA examination be rescheduled.  

Considering the Veteran's assertions and his current diagnosis of panic disorder with agoraphobia and PTSD, the Board finds that he showed good cause for missing the examination.  The Board construes his recent statement asking that the examination be rescheduled as showing an intent to appear for a VA examination should one be scheduled.  To ensure due process, the Board will request that a new mental health examination be scheduled. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA psychiatric examination to assess the current severity of his panic disorder with agoraphobia and PTSD.  If possible, the examination should be scheduled with consideration of his difficulties traveling and his request that the examination be conducted in Oceanside, California.  The claims folder should be made available to the examiner for review.  The examination should entail a complete medical and psychiatric history, mental status evaluation, and all pertinent diagnostic testing.  All relevant diagnoses should be fully set forth and the VA examiner should6 assign a score on the Global Assessment of Functioning Scale.

2.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  The RO should then readjudicate the claim.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


